DECISION
The application of the above-named defendant for a review of the sentence of 15 years for First Degree Burglary imposed on May 21, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The 15 year sentence originally imposed be modified as follows: That the last 5 years of the 15 year sentence be and the same is hereby suspended.
The reason for the above decision is that while the 15 year sentence is the maximum term that the sentencing Judge could have imposed, it is certainly understandable why this was done considering the criminal record of the defendant. However, this crime was coupled with several others at about the same time or shortly before and, also, it is longer than terms usually given for this crime with similar background.
We thank Mr. Jack Morton, Esq., of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.